Staley, Jr., and Herlihy, JJ.,
dissent and vote to affirm in the following
memorandum by Herlihy, J. Herlihy, J. (dissenting). To convert private land to a public use would require a public ownership, as found by Special Term, and the land herein is privately owned. Section 38 of the General City Law provides as follows: "Any person or persons, jointly or severally aggrieved by any decision of the planning board concerning such plat or the changing of the zoning regulations of such land, or any officer, department, board or bureau of the city, may obtain a review in the manner provided by the civil practice law and rules provided the proceeding is commenced within thirty days after the filing of the decision in the office of the board.” (Emphasis added.) Special Term found that the petitioners had failed to demonstrate that they are aggrieved, as is required by the section, and we agree. The judgment should be affirmed. [96 Misc 2d 320.]